 NEW TRUCK TRANSPORT, INC.545New Truck Transport,Inc.andThomas O'Hearonand James Johnson andWilliamShuff andClaudinoRivera.Cases28-CA-1699and28-CA- 1761September 22, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND ZAGORIAOn June 19, 1969, Trial Examiner Herman Marxissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices, andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. The TrialExaminer also found that Respondent had notengaged in certain other unfair labor practicesalleged in the complaint and recommended dismissalas to those allegations. Thereafter, Respondent filedexceptions to the Trial Examiner's Decision and abrief in support thereof, and the General Counselfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that the Respondent, New TruckTransport,Inc.,Phoenix,Arizona, its officers,agents, successors, and assigns, shall take the actionsetforth in the Trial Examiner's RecommendedOrder.'The Respondent excepted to certain credibility findings made by theTrial Examiner It is the Board's established policy not to overrule aTrialExaminer's resolutions with respect to credibility unless the clearpreponderance of all the relevant evidence convinces us that the resolutionsare incorrectWe find no such basis for disturbing the Trial Examiner'scredibility findings in this caseStandard DryWall Products.Inc ,91NLRB541, enfd 188 F 2d 362 (C A 3)DECISION OF THE TRIAL EXAMINERSTATEMENT OF THE CASEHERMANMARX, Trial Examiner- The complaint, asamended, alleges that an employer named New TruckTransport, Inc. (herein the Company or Respondent), hasviolated Section 8(a)(3) of the National Labor RelationsAct, as amended (herein the Act'), by discriminatorilywithholdingwork from six employees, Robert Bean,William O. Shuff, James C. Johnson, Henry M. Chayrez,Claudino Rivera, and Thomas A. O'Hearon, because theyhad engaged in union or other concerted activitiesprotected by the Act; and has violated Section 8(a)(1) oftheAct by such discrimination and other misconduct,including interrogation of employees concerning theirunion membership, activities and desires: and threats toemployees of discharge. cessation or curtailment ofoperations, loss of work or other reprisals if they engagedin such activities.2The Respondent has filed an answer which, in materialsubstance,denies the commission of the unfair laborpractices imputed to it.A hearing on the issues has been held before me, asduly designated Trial Examiner The General Counsel andtheRespondent appeared through respective counsel andwere afforded a full opportunity to adduce evidence.examine and cross-examine witnesses, and submit oralargument and briefs.'Upon the entire record, from my observation of thedemeanor of the witnesses, and having read andconsidered the briefs filed with me since the close of thehearing, I make the following findings of fact:FINDINGS OF FACT1.NATURE. OF THE RESPONDENT'S BUSINESS; JURISDICTIONOF THE BOARDThe Company is an Arizona corporation; maintains itsprincipal office and place of business in Phoenix. Arizona.where it is engaged in the trucking business; and is. andhas been at all material times, an employer within themeaning of Section 2(2) of the Act.In the course and conduct of its business operationsduring the year preceding the issuance of the complaint,the Company has sold goods or furnished services valuedin excess of $50,000 directly to customers located outsidethe State of Arizona, and has purchased. transferred, andhad delivered to its said place of business goods valued inexcess of that sum, which were transported to Arizonafrom points located outside thereof. By reason of suchinterstate operations and transactions, the Company is,and has been at all material times, engaged in commerce'29 U.S.C 151, et seq'The complaint was issued on July 31. 1968, was amended on September25,1968,and, as amended, is based upon a charge filed in Case28-CA-1699 on May 6, 1968, and upon another filed in Case 28-CA-1761on September 3, 1968 Copies of both charges, the complaint, theamendment thereof, a notice of hearing, and an order consolidating thecharges for hearing have been duly served upon the Respondent and allother parties respectively entitled to such service. A hearing upon the issuesin this proceeding was held at Phoenix, Arizona, on February 25, 26, and27, 1969'Since the close of the hearing, the General Counsel has filed a motionfor the correction of the hearing transcript, and has submitted proof of dueservice upon the Respondent No opposition has been received; the motionisgranted, and the transcript is corrected in the particulars set forth in themotion. The transcript is garbled at a number of other points, but as therecord adequately sets forth the material facts and issues, I deem itunnecessary to enter an order making the additional corrections178 NLRB No. 83 546DECISIONSOF NATIONALLABOR RELATIONS BOARDwithin the meaning ofSections 2(6) and 2(7) of the Act.Accordingly, the National Labor Relations Board hasjurisdictionover the subject matter of this proceedingIt.THE I ABORORGANIZATION INVOLVEDTheTransport&LocalDeliveryDrivers,Warehousemen & Helpers, Local Union No 104 (hereinthe Union) is, and has been at all material times, a labororganization within the meaning of Section 2(5) of theAct.111.THE ALLEGED UNFAIR LABOR PRACTICESA. PrefatoryStatementThe Company's labor force includes approximately 16truck drivers, and its trucking operations are subject tooverallmanagementby its corporate secretary andvice-president,Forrest L. (Barney) Cagle (on occasion,herein Forrest), who is, and has been at all material times,a supervisor within the meaning of Section 2(11) of theAct.The drivers are subject to direct supervision by one ormoredispatchers,who have the lunction of assigninghaulingtaskstothedriversandsupervisingtheperformance of their duties, and reprimanding them fordeficientperformanceasoccasionrequires.Cagle'snephew.Clinton C. Cagle (on occasion, herein Clinton),formerly held the position of dispatcher.assuming it in1965.He was then introduced to the drivers by his uncleas the Company's "manager," and while serving asdispatcher was "in charge of the dispatching departmentAs the record establishes, without dispute, Clinton was atallmaterial times while holding the position of dispatcher,a supervisor within the meaning of Section 2(11) of theAct.There is no dispute that Clinton is now a driver in theCompany's employ, but there is some conflict as to thedate when he assumed that post and discontinued hissupervisory functions. A resolution of the issue may havea bearing on the question whether certain conduct of his isimputable to the Company. Clinton testified that hebecame a driver. and thereupon ceased his dispatchingfunctions, about April 5 or 6, 1968, but in a signed andsworn pretrial statement he gave to the General Counselin June 1968. about eight months before the hearing, hesaid, "I commenced driving on April 28, 1968 " That thatstatement is correct, and his relevant testimony is not, isattestedby the undisputed fact that Clinton replacedRobert Bean one of the alleged discriminatces, as a driver,and that Bean, as shown by the Company's records,worked until April 25, 1968. Clinton, in short, held hissupervisory position as dispatcheruntil atleast that dateAnother dispatcher, Edward A. Good, who still holdsthat post, performing substantially the same supervisoryfunctions as those performed by Clinton, similarly is now,and has been at all material times, a supervisor within themeaning of Section 2(1 1 ).'Clinton claims that he held the post of"manager" for only about 3months, but there is no indication that the employees were told at any timeprior to the time of the alleged unfair labor practices imputed to him thathe was no longer"manager" In any case, he held supervisory status asdispatcher at least at all times of misconduct imputed to him It may benoted,in that regard,that the Respondent'sanswer, by not denyingpertinent allegations of the complaint,in effect admits that Clinton was asupervisor within the meaning of See 2(11) of the Act at all materialtimes See See 102 20 of the Board's Rules and Regulations.On March 7, 1968, the Union filed a petition with theNational Labor Relations Board, seeking certification asbargaining representative of the Company's drivers. Theupshot was a Board-conducted election held on April 13,1968,5 and won by the Union by a vote of 9 to 5.B The Allegationsof UnlawfulInterrogation andThreatsThe electionwas preceded by an organizationalcampaign among the drivers, in which two of them,Thomas A O'Hearon and James C. Johnson, played amajor role. O'Hearon had discussed organization of thedrivers with a representative of the Union early in March,prior to the filing of the petition, and had received fromtheUnion's agent "authorization cards" which, uponexecution, in substance reflect support for the Union bytherespectivesignatories.O'HearonandJohnsoncirculated the cards among the other drivers, and secured,in all. about a dozen signatures.A driver (unidentified) told Good at some point inMarch that there was organizational activity among thedrivers, and that Johnson was seeking to persuade them tojoin the Union, and Good passed the information on toForrest and Clinton Cagle.Good also interrogated Johnson concerning unionactivity,doing so onMarch I I in the dispatcher's office,inquiring of Johnson"who went for the Union and whoallsigned up for it." Johnson replied that he did notknow.'In or about the early part of April, prior to theelection,ForrestCagle summoned a group el drivers,including Shuff, O'Hearon, Johnson, Chayrez, and Rivera,to a shack on the premises called the "drivers' room,"where the drivers passed time waiting for assignment, and,insubstance,asked each individually why he desiredunionization, and what his "gripes" or "problems" were.Members of the group replied,in substance,that theirpaychecks were frequently"short" of what was duethem.Forrest also interrogated Rivera about a union matterafter the election, doing so on or about May 1I in the"drivers' room" where Rivera was engaged in completingsome trip documents. On that occasion. Cagle askedRivera to disclose who had been at a union meeting thenight before, and Rivera replied that he did not knowbecause he had not attended. Cagle said he was "sure" heknew who had attended, to which Rivera responded. insubstance, that if Cagle had the information, there was noneed to ask him for it. Cagle then said that it he foundout that Rivera had lied about the meeting, he woulddischarge Rivera.''Unless otherwisespecified,all dales mentioned below occurred in 19b8'1do not credit a denialby Good thathe talked to any of the driversabout the Union He later contradicted himself, statingthathe discussedthe organization with "the drivers that didn'twant to go union," andidentifying five such employees 1 do not believethat Good'sdiscussionswere so limited, and have based the finding regarding the interrogation ofJohnson onthe latter's relevant testimony,which I credit'Ido not creditForrest Cagle's denial that he interrogated employees"in regard to the union " He gives no account of a conversation withRivera on or about May It, and his testimony contains no denial that hethreatenedRiverawithdischargeon that occasion.Moreover, theRespondent did not calla dispatchernamed Don Brechler, who waspresent during the interrogation in May describedby Rivera Forrest Cagleconcedesthathe asked eachof a group of drivers "individually"what his"problem" was, and that each said he "thought" that he wasbeing cheatedon his paychecksThe episodeisplainly the one described by variousdrivers as the occasion when ForrestCaglequeried individuals about their NEW TRUCK TRANSPORT, INC.547Forrest Cagle's query of Rivera as to the identity ofthose at a union meeting was plainly of a coercivecharacter, harnessed qs it was to a threat to dischargeRivera if Cagle later learned that Rivera had replieduntruthfully to the question. The preelection interiogationby Good and Forrest was also likely to have an inhibitingeffectupon the employee,' freedon to engage inorganizationalactivities.This is particularly true ofGood's inquiry, at a timewhenthe election was inprospect. seeking the names of those who had manifestedsupport for the Union. Significantly enough. Johnson,although active in organizing the employees, replied thathe did not know the identity of union adherents --aresponse that suggests that Good's inquiry induced inJohnson a fear of reprisal against himself and othersbecause of their prounion sentiment.' Moreover, as willpresentlyappear, the record establishes a pattern ofdiscrimination by the Respondent against various driversas a reprisal for their union activity or interest. In thelightof the total record, I find that the Companyinterferedwith, restrained, and coerced employees in theexercise of rights guaranteed them by Section 7 of theAct, thereby violating Section 8(a)(I) of the Act, as aresult of Good's query of Johnson as to "who went for theUnion and who all signed up for it"; Forrest Cagle'sinquiriesof the employees as to why they desiredunionization, and his interrogation of Rivera as to theidentity of those in attendance at a union meeting.'Much of the misconduct attributed to the Company bytheGeneralCounsel involves Clinton CagleOn oneoccasionduring the pendency of the representationpetition, encountering Rivera on the Company's premises,he asked Rivera if he "knew anything about the union,"and Rivera replied in the negative Clinton then said that"we can't afford to go union" and that "(i)f we go unionwe are going to have to close the gates."In somewhat similar vein, Clinton told Johnson in theCompany's yard. while the petition was pending, that "iftheunionwon the vote they (the Company) wouldprobably have to lock the gates", and asked Johnson whyhe "wanted to be responsible for making these guys losetheir jobs" Johnson replied that he did not seek such aresult, nor see how he could he held responsible for it.Much the same pattern also appears in iemarks Clintonmade one evening before the election, either late in Marchor early in April, to a group of drivers. including Chayrei,Bean,O'Hearon, Shuft',Rivera.and Johnson. Theseemployeeshad been to a meeting at the Union'sheadquarters in Phoenix, and were standing on thesidewalk in front of the meeting place when Clinton and adriver named Hayes passed in the vicinity in Clinton's"gripes," and it is evident. too, that the interrogation about "problems" or"gripes,' even without any specific reference to unionization, amounted, inthe context of circumstances. to an implied inquiry into the employees'reasons for desiring union representation In any case,Ihave no doubt thathe expressly asked each employee on the occasion in question why hedesiredunionization.Forrest admitted as much in a sworn pretrialstatement he gave the General Counsel'SeeBourneCo v JV LRB , 332 F 2d67 (C A. 2)'Clinton Cagle admittedly asked Johnson if he was involved with theUnion, but the context of the inquiry does not appear,nor does the period,except that the incident occurred after March 7, 1968 A determinationwhether the query violated the Act would add nothing of substance to thiscase.Ialsomake no finding thatForrest Cagle's threat to dischargeRivera violated the Act because Rivera's testimony in that regard wasinadvertently overlooked in the course of passing upon and granting amotion by the Respondent, at the close of the General Counsel'scase-in-chief, to dismiss allegations of the complaint to the effect thatForrest Cagle had unlawfully "threatened"employees with dischargepickup truck."' One or more of the sidewalk group wavedat the truck, and Clinton and Hayes stopped and joinedthe group. Clinton then invited the others for coffee at anearby restaurantThere, over coffee. Clinton told the others that if theychose the Union. the Company would either lease or sellits trucks, or go out of business, and the employees wouldbe out of work. O'Hearon, stating that some of thedrivers had "already signed for the union." asked. "Nomatter which way it (the election, as I inter) goes, you aregoing to fire us, aren't you'?" and Clinton replied, "Youknow it." Alter coffee, as Clinton and Hayes were leavingthe premises. Clinton told the others who were departingas a group: "Don't call us. We will call you."' 2Clinton's remarks about closing the plant or its gates,leasing or selling the trucks, and going out of business.were no mere predictions of the economic consequences ofunionization, but added up to threats of job loss for theemployees if they chose unionization. There is goodreason to believe that during the restaurant discussionO'Hearon, at least, construed the relevant remarks as athreat of reprisal against those supporting the Union, forafterClintonmade them. O'Hearon, noting that some"had already signed for the Union" asked Clintonwhether these would be discharged irrespective of theelection result, and Clinton agreed that that would be thecase. And, indeed, in the context of what had gone before.Clinton's parting remark "Don't call us. We will call you"was as much as to tell the drivers who had been to theunion meeting that they would be denied work because oftheir support of the Union Employees who were thusthreatenedbyClinton could reasonably interpret hisallusions to plant closure and the sale or lease of' thetrucks in the event of unionization as a similar prod toabandon unionization on pain of losing their jobs, andthere would be added warrant for such an interpretation inClinton's omission to couch his purported forecasts "interms of demonstrable 'economic consequences.""'The coercive thrust in Clinton's forecasts of plantclosure.truckdispositions,and consequent loss ofemployment is manifest. and I thus find that theCompany interferedwith,restrained,andcoercedemployees in the exercise of rights guaranteed them bySection 7 of the Act, and thereby violated Section 8(a)(f)of the Act, as a result of (1) Clmton's inquiry of Rivera it"Rivera testified that the episode occurred alter the election, but Ibelievehim to be mistakenAccordingtootherwitnesses,includingClinton, the incident took place late in March or early in April, and I amsatisfied that their recollection of the period is better than Rivera's"Allegations of unlawful surveillance in the complaint rest on theoccasionwhen Clinton passed the meeting place in his truck Theallegationswere dismissed on the Respondent's motion for reasons thatappear in the record, and need not be repeated lyre"Clinton does not deny that he made the remark "Don't call us We willcall you. ' nor that he told the employer's that the Company would sell orlease the trucks in the event the employees chose union representation, andhe admittedly said something about closing the plant gates,testifying thatJohnson "kept asking me what the company was going to do," and that hereplied that he did not know. but that "if I was the companyIwouldclose the gates " I ant persuaded that Clinton was somewhat moreassertive on the subject of unionization than his testimony would lead metobelieve,and that the accounts of Shuff, O'Hearon, Johnson andChayrez, taken together, reflc,,t the substance of what was said on thesubject at the restaurant Findings as to the restaurant discussion are basedon relevant portions of the four employees' testimony"N L R BvSinclairCompany397 F 2d 157. 160 (C A 1) See also,N L R B v Kalmar Laboratories,Inc ,387 1- 2d 833 (C A 7),holding (atp 837)that an employer's prediction of ''untoward economic events (as aresult of unionization)may constitute an illegal threat if he has it withinhis power to make the prediction come true " 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe "knew anything about theunion," andthe relatedremark that if the employees wereunionized,"we (theCompany)are goingtohave to close the gates"; (2)Clinton's similar statement to Johnson that "if the unionwon the vote they (the Company) would probably have tolock the gates"; (3) Clinton's remarks in the restaurant tothe effect that in the event the employees chose the Union,the Company would either lease or sell the trucks. or goout of business, and the employees would be out of work,(4)Clinton's affirmation that employees who supportedthe Union would be discharged, irrespective of the electionresult; and (5) Clinton's remark upon his departure fromthe restaurant: "Don't call us. We will call you."Ireach the same result with some remarks by Clintonthat did not, in terms, refer to unionization. As Johnsontestified,onMarch 19, on the Company's premises, hetoldClinton that the latter "was going to have a hardtime starving us out," and that Clinton replied that "hewasn't trying to starve us out, that he just wasn't going togive us anything to do."At the time of the conversation, Johnson had beengivennowork for eight consecutive days, althoughreporting in person at the plant each day; he had activelysolicited drivers tosign unionauthorization cards; severaldays after the filing of the representation petition, Goodhad asked him if he knew who was supporting the Union;and against that background. it is evident that Johnsonbelieved that he was being denied work because of hisunion activity, and that the implied thrust of his statementthat Clinton "was going to have a hard time starving usout" was that Clinton would have a "hardtime"deterringunion adherents from their course by withholding workfrom them. One may fairly infer, too, and I find, from thethrust of Clinton's reply. and the record as a whole, thatheunderstood Johnson'smeaning.As will presentlyappearin greaterdetail, the record establishes a pattern ofdiscrimination against Johnson and other prounion driverssoonaftertheorganizationalcampaignbeganbywithholding work assignments from them and dispatchingemployees with less seniority who were known to themanagement to be opposed to union representation.The sum of the matter is that I read Clinton's relevantstatement, in the total setting, asmeaning, insubstance,that he would withhold work from Johnson and othersbecause of their support of the Union: and find that as aresultof the statement, the Company interfered with,restrained,and coerced employees in the exercise ofSection 7 rights. and thereby violated Section 8(a)(1) ofthe Act."C. The AllegedDiscriminationThe Company pays a driver a percentage of its loadrevenue for hauling cotton, fertilizer and other farmproducts: at an hourly rate for driving distances up to 50miles - - defined as "short hauls," and for longer distances -defined as "long hauls" -at an hourly rate for the first 50miles, and on a mileage basis thereafter Drivers generallyprefer "long hauls" because they earn more from them.Some, at least, do "yard" and "shop" work or otherchores at the Company's premises as assigned, and arepaid at an hourly rate for such duties. Shop work mainlyinvolvesworking and cleaning chores in the Company'struck and maintenance shop and "the ability . . . to listen"I do not credit a denial by Clinton that he made the remarks Johnsonimputes to him These are of a piece with his statement"Don't call us. Wewill call you" and other coercive remarks made by himto the mechanic." and yard work consists of miscellaneoustasks such as moving trucks in the yard; operating aHyster vehicle there, loading and sacking "pieces of pipe;"and cleaning and sweeping choresBefore the start of union activity among the drivers, theCompany had a policy of making work assignments to itsdrivers in the order of service seniority, and provided thedriverwith relative seniority "could handle" the workinvolved,and as Good testified, even where a driverspecialized in hauling a commodity (cotton, for example),itno work were available in his speciality, he would begiven preference of assignment over his service juniors fora type or work he did not ordinarily do.' SThe General Counsel, pointing to the coercive remarksmade by Clinton, notably his threats to withhold workfrom union supporters, maintains that that is what theCompanydidwithrespecttothesixallegeddiscriminatees, asserting, in substance, that in disregard ofitssenioritypolicy,after the organizational campaignbegan, the Company gave preference in assignment to fivedrivers,Carl Byers, Edward Hill. Sr., Edward Hill, Jr.,RalphTyler,andDavidHayes (Clinton'sdrivingcompanion on the evening of the restaurant discussion)All live were hired in the fail of 1967: werejunior intotalserviceto the allegeddiscriminatees,with thepossible exception of Rivera who entered the Respondent'semploy in October 1967; and were all deemed by themanagement prior to the election to be opposed tounionization.", For convenience of discussion, the five willon occasion be referred to below as the "non-union"drivers or employees.The case of each alleged discriminatee varies innoteworthy respects from that of the others, and thus thequestion whether work was discriminatorily withheld fromeach will be separately resolved below following findingsparticularly pertinent to each.IJames C. JohnsonJohnson has worked for the Company over a period ofsome years, "specializing" in hauling cotton during the"Findings as to the assignment policy and practice are based ontestimonybyGood and Clinton Cagle Forrest Cagle,in contrast, wouldlead one to believe that seniority played no significant role in assignments,for he testifiedthat the governing considerations were "Their(drivers')ability tohandle the equipment:their ability to do a job for the public; andtodo ajob for me" I am unable to accord any weight to theseself-serving,subjective generalizations,particularly as Good andClintonwere the ones who actually did the dispatching prior to, and during, theperiod ofunion activity culminating in the electionon April 13Itmay benoted, too, that if Forrest, as he claims, serves as a dispatcher,he began todo so late inAprilwhenClinton discontinued his dispatching duties Itmay be that Forrest has done some dispatching work since Clinton becamea driver, but the Companyhireda replacement,Don Brechler, soonthereafterAccording to Rivera, Good, and Brechler have been the onlytwo dispatchers since, and that testimony is given corroborative support bythe fact that there were only two dispatchers, Good and Clinton,prior toClinton's assumption of other dutiesWhy the Companyshould have threeafterBrechler was hired, as Forrest would lead one to believe,does notplausibly appear. In short, I do not credit an intimation in Forrest'stestimony that he serves as a regular dispatcher,and has functioned assuch since Brechler was hired in orabout theearly part of May."Good testified that after the union activity began and prior to theelection, the management(we) learned that the five were opposed to unionrepresentation because "they were talking against it,"and that he spoke toeach on the subject The fact that five votes were cast against the Union isnot a factor in the finding that the Company deemed Hayes, Tyler, Byers,and both Hills to be opposed to unionization The vote, needless to say,was by secret ballot, and the record does not establish how any of theemployees voted. NEW TRUCK TRANSPORT, INC.549Arizona "cotton season" which lasts several months,beginning in the fall and ending by the middle ofFebruary.However, he hauls other commodities andperforms yard work, as assigned.As previously stated, he was active in the organizationalcampaign in March, soliciting support for the Unionamong the drivers, and securing execution of a number ofauthorization cards.The management, I find, knew atleastasearlyasMarch 11 that Johnson had beenattempting to organize the employees. Good admittedlyreceived information to that effect from a driver in Marchand passed it on to Forrest and Clinton Cagle, andalthough the precise date of the receipt of the informationisnot established, it is of some significance that Goodsought onMarch II to ascertain from Johnson theidentity of employees who had "signed up" for the Union.The very tenor of the question, in the light of allcircumstances,warrantsaconclusionthatthemanagement then knew or believed that Johnson wassoliciting support for the Union and was in a position tofurnish the information sought.The General Counsel maintains that during the periodbeginningMarch 13 and ending May 2. the Companydiscriminatorilywithheldwork from Johnson on 37specified days.As the Respondent's records establishes,Johnson did not work on such dates."There ismuch in the record that points to adiscriminatory attitude toward Johnson during the periodinquestion.He had substantial earnings in the lastworkweek in February, and the first two workweeks inMarch," but his work assignments and earnings fell offmarkedly in the second half of March, and in April,although,ashetestifiedcrediblyandwithoutcontradiction, during the six-week period he usually eitherreported for work at his customary morning hour, orinquiredabout it by telephone. Significantly, in theworkweek that included March 11, the date on whichGood interrogated him, Johnson earned but $15, andnothing at all in the following workweek, during whichJohnson, alluding to the failure to give him work, toldClinton Cagle that the latter "was going to have a hardtime starving us out", and Cagle replied that he "justwasn't going to give us anything to do," thus intimating,as stated earlier, that he would withhold work fromJohnson and other union adherents. This of itself points toa discriminatory reason for the steep decline in Johnson'searnings in a substantial number of weeks after unionactivity began among the drivers from the level precedingit,and that view of the matter is reinforced by Clinton'sremark "Don't call us. We will call you" on the occasionof the restaurant discussion late inMarch or early inApril.Against the background of Clinton's remarks, concreteevidence of discrimination against Johnson appears uponan examination of Johnson's work and payroll records forthe period beginning March 13 and ending May 2, ascompared with the records, for the same period, of thefivenonunion drivers, all of them junior in service to"The complaint,prior to the hearing, alleged discrimination againstJohnson on 23 dates during the relevant period, but the numberallegedwas enlarged as a result of amendment of the pleadings at the hearing,upon the General Counsel'smotion, andoverthe Respondents objection,to conform to the evidence.The Respondentdid not seek added time tomeet the amendments,although informedthat suchtime would be grantedif requested,and need for it were shown."Johnson earned$106 25 forthe week ending February25; $176 05 fortheweek ending March 3, and$108 75 for theweek endingMarch 10(G.C. Exh. 2)Johnson. Each of the five earned substantially more thantwice as much as Johnson during the period, and at leastone (usually more) of the five worked on each of the 37days in question."In view of the seniority policy described earlier, the factthat the cotton season had ended some weeks before thestartof union activity among the drivers will hardlysufficeas an explanation, particularly as Johnson hadsubstantial earnings in workweeks between the end of theseason and March 11. the date of his interrogation byGood. Moreover, Johnson hauled other products and didyard work, as the record attestsTheRespondents' explanation of the disparity isunconvincingIn fact, the two dispatchers, Good andClinton, give none. Forrest Cagle claims that during theperiod in question he "offered Mr. Johnson all kinds ofjobs," including hauling fertilizer, but that the latterrejected them, and that over a period of years, Johnsonhad "refused" to make "long hauls." Johnson concedesthat on two occasions during the period he declined tohaul certain heavy equipment (a "road grader" and"caterpillar") because he felt he lacked the requisite skill,and he admittedly has been averse to making "long hauls"that require night driving because he feels that his eyesightisnot up to such work, and has on occasion rejected suchtrips, but it does not appear that this occurred during therelevant period.Neither Good nor Clinton makes anyclaim that he passed over Johnson because of any attitudehehad expressed toward fertilizer or long distancehauling. In fact, Johnson made a hauling trip to Montanain 1967, and Forrest Cagle, confronted with Johnson'swork record, admitted that Johnson made some "longhauls'' in the very period in question, making a trip of 241miles on April 25, one of 120 miles on March 27. andanother of 68 miles on March 26; and that Johnson madea trip of 160 miles on a fertilizer-hauling assignment onMay 3. It does not plausibly appear why Forrest shouldbe offering Johnson "all kinds of jobs" in a period whenGood and Clinton were the dispatchers,'" and I do notbelieve Forrest's claim in that regard, nor his testimonythat Johnson rejected "all kinds of jobs" during theperiod, but am persuaded, rather, that in the period inissue, Johnson rejected only the two heavy equipment jobsthat he describes.The record establishes that during the relevant period,all five nonunion drivers performed tasks that were withinJohnson's competence, including (but not limited to) yardwork and hauling pipe, gypsum, fertilizer, cotton, andother farm commodities, and for the reasons stated, I amconvinced that in making work assignments during theperiod. the Company departed from the seniority policypreviously in effect and withheld work from Johnson onmany occasions as a reprisal for his union activity and inorder to discourage his interest in unionization.However, I am not prepared to state, nor is it necessaryto decide at this stage of this proceeding, that work wasunlawfully withheld from him on each of the 37 daysclaimed by the General Counsel. The two occasions onwhichJohnsonadmittedlydeclinedtohaulheavy"For the periodbeginningwith the workweekendingMarch 17 andterminatingwith thatending onMay 5, Johnson earned a total ofapproximately $250 as compared with approximatetotal earnings, duringthe period, of $957 by Byers; S646 by Hill, Jr, $690 by Hill, Sr, S529 byTyler; and $1,054 by Hayes'"Ido not construe a blanket affirmation by Forrest that he served asdispatcher "after the first part of April"as meaningthat he functioned inthat capacity prior to Clinton's relinquishment of that post toward the endof April 550DECISIONSOF NATIONALLABOR RELATIONS BOARDequipment were within the relevant period, but the recorddoes not establish the dates, nor has the General Counselindicated whether they have been excluded from his count.Moreover, Johnson has had little experience hauling"machinery" for the Company, testifying that he thinkshe hauled such equipment on only one occasion, and theCompany's work records indicate that one or another ofthe five nonunion employees hauled "machinery" on anumber of occasions during the relevant period. Theevidence does not spell out the type of "machinery"involved and, conceivably, it was of a kind that in thenormal course of operations would not be assigned toJohnson for haulingWhat is more, the General Counselclaims discrimination on a few days during the period (forexample,March 24) for more alleged discriminatees,including Johnson, than the number of nonunion driverswho worked on such days. The sum of the matter is thatwhile I am convinced that the Company withheld workfrom Johnson during the period because of a policy ofdiscrimination toward him rooted in the Company'shostility toward his union activity and interest, cautiondictates that the finding of discrimination against Johnsonbe stated in terms of an inclusive period, and thatidentificationof the two days when he declined twoassignments, and of the days when he would have beenassigned work but for the policy of discrimination towardhim,bereservedforthecompliance stage of thisproceedingIfind that during the period beginning on March 13and ending on May 2, the Company discriminatorilywithheld work from Johnson because of his union activityandinterestinunionization,andthatbysuchdiscrimination, the Company violated Section 8(a)(1) and(3) of the Act2.Thomas A.O'HearonO'Hearon was employed by the Company as a driverover a period of some years, driving both "short" and"long hauls," and hauling a wide variety of commodities,including pipe, cotton, corrugated steel, machinery, heavyequipment, tanks, boxcars, fertilizer and lumber. Hetestified that he "usually hauled anything at any time,"and in view of the length of his employment and the widerangeof the commodities he hauled, I credit thattestimony and find that he was competent to perform anyofthetruckingservicesperformedbyanyof theCompany's drivers.He worked with substantial consistency through thefirsthalf of' 1967; was then off the payroll for severalmonths preceding the cotton season, returned at the startof the season during the first hall of October, and fromthat point worked each week, with earnings varying from1week to another through the workweek ending March10, 1968Starting onMarch 14, O'Hearon had no work on 8successive days, on each of which one or more of the fivenonunion drivers had work, and he had assignments foronlyabout 5 days during the second half of March,whereaseachofthenon-uniondriversworkedsubstantiallymore during that period. He had a total ofseven days of work in the first two workweeks in April,but during the next seven workweeks ending on June 2. heearned but $15.30, for one day of work during the weekending May 5 ii He had earnings in the workweeks endingJune 9 and June 16, and quit in the latter week,apparently to take employment elsewhere.The General Counsel contends that the Respondentfollowed a policy of discrimination toward O'Hcaronstartinginmid-March, soon after he began hisorganizational activity, andcontinuingformuch of thetime after that through the workweekendingJune 2. Asin Johnson's case, there is abundant support in the recordfor that positionTo begin with, O'Hearon initiatedthe organizationalcampaign among the employees, solicited their support fortheUnion, and secured execution of about half theauthorization cards that were signed. And it should beborne in mindthatClinton, in charge of the dispatchingdepartment until about April 25, intimated to Johnson onMarch 19 that he had a policy of withholding work fromunionadherents:acknowledged during the restaurantdiscussion. in reply to a query by O'Hearon, that thosewho had "signed up" for the Union would be discharged;and upon departure from the restaurant implied that workwould be withheld from union adherents with the remark."Don't call us. We will call you."As with Johnson, moreover, the record establishes greatdisparitybetween the work volume and earnings ofO'Hearon and each of' the five nonunion drivers duringthe period of alleged discrimination. Starting with theworkweek ending March 17 and terminating with thatending June 2, a period of some 12 weeks, O'Hearonearned a total of only approximately $280 (nothing at allinabout half the weeks), whereas each of the fivenonuniondriversworked in each of the 12 weeks andearned at least three times as much during the periodranging from about $890 for Tyler to more than 51500 forHayes 22Neither Good or Clinton Cagle offered any explanationfor the disparity but Forrest Cagle testified that O'Hearon"wouldn't show up for work," did not report "on time."andwas"veryroughonequipment";and that"customers" objected to him.The explanation does not weather examination. There isno dispute, and O'Hearon in effect concedes, that he didnot regularly appear for work at the Company's premises,nor telephone for it, during the period in question, but itisquite another matter to say, as does Forrest Cagle ineffect, that that was a reason for his relatively small workvolume during the period. For one thing, O'Hearon gaveundisputed testimony to the effect that prior to the period,when the Company had an assignment for him and he wasnoton its premises to receive it. the managementcustomarily notified him by telephone at his home toreport for it 1 have no doubt that such was the practice,but more to the point, the evidence establishes that afterthe organizational campaign began, the Company hadwhat amounted to a standing rule that drivers were not tocome to the premises or call in quest of work. Prior to thestart of union activity, it was customary for drivers to sitabout waiting for assignment in the "drivers' room," butafter discussion of unionization began among the men,Forrest Cagle told the drivers not to use the room or stayon the premises when there was no work for them to do.(According to him, he issued the directive because the"The transcript quotes the General Counselas askingForrestCaglewhat O'Hearon wasdoing on "April 20," and Cagle as replying,"Haulingforms and lumber',but the dateismistaken,and shouldbe another,perhaps April 12 O'Hearon's timecardfor April 20 reflects no work, andthe relevant payroll records (G C Exh.4) show no earningsby him for theworkweek ending April 21 In any case, the end results here are the samewhether O'Hearon worked t or2 days during the 7-week period"The exact figures may be ascertained from the payrollrecords inevidence NEW TRUCK TRANSPORT, INC.551drivers "wereagitatingeach other aboutunion matters.")Clinton, in fact, as previously described, told the drivers,includingO'Hearon,atthetailof the restaurantdiscussionnot to call the Company for work. And aboutApril 15, shortly after the election, Forrest Cagle'sbrother,Ray, whoispresidentof the Company, told agroup of drivers O'Hearon was not present) that theywould be called if needed, and that they were otherwisenot to come to thepremises.All these admonitions, itshould be remembered, preceded the period of 7 weeksduringwhich O'Hearon had only about 1 day's work.In the light of the practice of notifying O'Hearon bytelephone when he was needed, and of the expressedrequirementsafter theorganizationalcampaign began thatdrivers stay away from the premises unless called, one canhardly fault O'Hearon for depending on the custom andobeying the admonitions. Neither Good nor Clinton gaveany evidence that O'Hearon failed to report for workwhenand asrequired, and Forrest Cagle cited no specificinstance when O'Hcaron failed to "show up for work" asrequired, and in the absence of such evidence. Forrest'sclaim that O'Hearon "wouldn't show up for work attimes" and was tardy for work appears to me to be acontrived self-serving generalization. I am unable toaccord it any weight, and am convinced that the failure oftheCompany to assign work to O' Hearon on anyoccasionduring the period under inquiry was notattributable to any omission by him to inquire for work inperson or by telephone.Forrest Cagle's claim that O'Hearon was "very roughon equipment" and that "customers" objected to hisassignment to their work is, in my view, of a piece withhisgeneralization that Johnson rejected "all kinds offobs," and that O'Hearon "wouldn't show up for work attimes"; and no more reliable as a basis for findings. Thereisno demonstration of the respect in which O'Hearon was"very rough" on equipment, nor in what way that affectedhiswork volume in the relevant period. The allegationthat"customers" objected toO'Hearon subsequentlybecame a claim that only one did "justabout the only-customer for whom the Company hauled pipe. Cagle wasvague as to when the alleged objection was registered.testifying that "it was during the time between Januaryand the time here that he (O'Hearon) hauled pipe." Theterm "here" was a reference to some work records ofO'Hearon which reflect some pipe hauling trips in March.As the Company hauls pipe for "just about" onecustomer, one may fairly infer that the March trips weremade for that concern and that O'Hearon was thusassigned notwithstanding an alleged prior request by thecustomer not to "sendthisman(O'Hearon) back "Moreover, the alleged objection does not explain whyO'Hearon was not given any work at all in a substantialnumber of weeks during which all livenonuniondrivers,allhis juniors in total service, had assignments that didnot involve the hauling of pipe. The sum of the matter isthat Forrest Cagle does not plausibly explain the disparitybetween O'Hearon's work volume and earnings and thoseof the five nonunion drivers during the relevant period.The reason. 1 am convinced, is to be found in theCompany's hostility to O'Hearon's support of the Union.As previously indicated, most of the numerous days in theperiod in question on which he was given no work cameafter the restaurant discussion, and there can be noquestionthat the Company knew as of that time. at least,thatO'Hearon favored unionization and had "signed up"for the Union.But, inaddition, although there is no directevidence of knowledge by the Company of any unionactivity or interest by O'Hearon prior to March 14, suchknowledgemaybeinferredfromsurroundingcircumstances."O'Hearonwasthespearheadoforganizational activity among the drivers, starting hisorganizational activity about the beginning of March. TheCompany is a relatively small concern, with a small forceof drivers. Forrest Cagle was quite sensitive to discussionsof unionization among the drivers, as is evident from hisreason for expelling them from the drivers' room, and,with his sensitivity. I think it likely that he would havebecome aware during the first half of March, when muchof the activity went on, that O'Hearon was an activesupporter of the Union. Moreover, O'Hearon, much likeJohnson, had no work for eight successive days beginninginmid-March, soon after the filing of the representationpetition, and the Respondent does not plausibly accountfor the fact that work was withheld from O'Hearon whowas competent to perform it, and, in disregard of itsseniority policy, was given to employees who were juniorto him in service and deemed by the management to beopposed to the Union. In short, I am convinced that theCompany knew or believed as of March 14 that O'Hearonwas a supporter of the Union."On the basis of what has been said, it is clear thatduring the period beginning March 14 and ending on June2, the Respondent discriminatorily withheld work fromO'Hearon because it regarded him as a supporter of theUnion. Although he was competent to handle any of thework assigned to any of thenon-uniondrivers during thatperiod,Ideem it unnecessary, at this stage of theproceeding, to specify the dates upon which the work wasthus withheld That is a matter for the compliance stagewhen, on the basis of the seniority policy in effect prior totheorganizationalcampaignandofO'Hearon'scompetency as found herein, a determination can be madeof the particular dates when he would have been assignedwork but for the policy of discrimination against him.Ifind, in sum, that by discriminatorily withholdingwork Irom O'Hearon during the period beginning March14 and ending June 2, the Company violated Section8(a)(l) and (3) of the Act.3WilliamO. ShuffShuff entered the Company's employ as a driver inMarch 1967, and, except when he was off duty or onlimited duty as a result of industrial injury, was competentto perform whatever hauling work the Company had.He was a supporter of the Union, executing anauthorization card onMarch 6. the day before therepresentation petition was filed, solicited other employeesto support the Union; was among the employees who hadbeen to the union meeting on the night of the restaurantdiscussion; was present during the conversation, and whenClinton Cagle told the group upon his departure. "Don'tcall us.We will call you". and voted in the election.Shuff sustained an industrial accident in January, andwas incapacitated for work until about May 14, drawingworkmen's compensation during the period. On or aboutMay 14. his doctor gave him a medical "release"permitting him to do "light work," and he presented it to"N L R B v Link-BeltCo. 3 11 U S. 584, 602,N L R B v AbbottWorsted Mills.127 F 2d 438, 440 (C A. I)As is evident, I do not base the finding of knowledge or belief as ofMarch 14 only on the fact that the Company is a relatively smallentt.rprisc Its size,however,isa factor that may properly be taken intoaccount CfN L.R B v Radcliife,211 1-.2d 309, 312, in 2 (C A 9), certdenied 348 U S 833 552DECISIONS OFNATIONALLABOR RELATIONS BOARDForrest Cagle, who told him that the Company had nosuch work.About a week later, on May 21, Shuff returned with amedical statement from his doctor certifying to hiscapacityfor"fullduty";gave the document to adispatcher named Donald Brechler who had recently beenhired as a replacement for Clinton Cagle; and requestedwork. Brechler gave him none, although Shuff waited forabout an hour. Shuff reported for work for several daysthereafter, but was given no work. He then discontinuedreporting for assignment until after he received a letterfrom the Company dated September 10, sent to him abouta week after the Company had been served with a chargefiled by him and Rivera, alleging unlawful discriminationagainst them. The letter, written by Forrest Cagle, toldShuff "to report for work on or before 9/16/68 to do thesame type of work you were doing in early 1968." Shuffreceived the letter a day or two later, reported for workthereafter in accordance with the terms of the letter, andwas employed by the Company for some unspecifiedperiod until his employment ended in circumstances notdisclosed in the record, and not material to the issueshere.Although the Company had Shuff's address andtelephone number, it neither gave him any work noroffered him any between the May date when he reportedfor"lightwork" and the September date when hereported in compliance with the letter, and the basic issueregarding him is whether a discriminatory motive underlaythe omission.ForrestCagle offers the explanation that until thehearing he understood that Shuff was medically eligibleonly for "limited duty," but for this we have only ForrestCagle's word, as on other material matters where his wordisnot enough for the reasons stated. The claim is notentitled to credence if for no other reason than thatForrest's letter of September 10, written some 5 monthsbefore the hearing, notified Shuff to report for "the sametype of work you were doing in early 1968" or, in otherwords, for the full duty status he had before his injury.The very tenor of the letter indicates that Forrest Cagleknew long before the hearing that Shuff was medicallyeligible for full duty. Nor will an unsubstantiated claim byForrest that he "was dispatching" on May 21 suffice.Perhaps he was doing that work on that date (althoughthat would mean that the Company had three dispatchersinstead of the two while Clinton served in that capacity),but that does not explain why neither Good nor Brechlergave Shuff any assignment on May 21 and for almost 4months thereafter- a periodduring which all five nonuniondrivers, all junior to Shuff in job tenure, had substantialearnings." Good, although a witness, gave no explanationof the failure to assign Shuff during the relevant period,and Brechler was not called, nor has the Respondentexplained its failure to do so.I have no doubt that the Company knew or believed atleast as of the time of the restaurant discussion involvingClinton Cagle late in March or early in April that Shuffwas a supporter of the Union, and am convinced that hewas not given work during the relevant period as a resultof a policy of discrimination against at least some unionadherents,evidencedClinton'sthreatsandthediscriminatory failure to giveO'Hearon and Johnsonwork, as previously described."Payroll records in evidence for the five nonunion drivers do not gobeyond the week ending June 16The record does not establish whether there was any"light work" available for Shuff during the week betweenthetwomedicalcertificates,but,asIfind,thediscriminatory policy toward Shuff was in effect when hegave the first certificate to Forrest Cagle, and the questionof whether work Shuff could perform was available duringthe week between the two certificates is a matter fordeterminationduring the compliance stage of thisproceeding,as isthe identification of the subsequent dayswhen, but for the policy of discrimination against him,Shuff would have been given work on the basis of theseniority policy previously described, and of his capability,as found above.Ifind that during the periodbeginningwithhissubmission, in May, of the medical statement that he wasfit for "light work" and the date of his return to work inSeptember, the Company discriminated against Shuff bywithholding work from him because it believed or knewhim to be a supporter of the Union; and that it therebyviolated Section 8(a)(1) and (3) of the Act.4.Henry M. ChayrezChayrez entered the Company's employ in 1966 orearlier; had an industrial accident at some point in 1967,for which he drew workmen's compensation; and was notmedically fit for duty until about the third week inJanuary when he returned to work under a medicalrestrictionthathe perform "light duty" and lift no"heavy" objects. He was assigned to "light duty" such as"helping straighten out.pipe in the yard," At somepoint in February, he asked Clinton Cagle to assign himto "local" driving. Clinton said that he would "work outsomething". and did so. Starting in the first full workweekinFebruary, Chayrez worked in each week until somepoint in the workweek ending on March 17, in the mainperforming yard tasks and making local deliveries. Thetasks assigned were within his physical capacity, so far asappears, except on one occasion late in February or earlyinMarch when he drove to another community about 95miles from Phoenix, and found upon his arrival that theassignment involved some lifting work beyond his medicallimitation.Upon his return, he told Clinton, in substance,that he could not do such work because of the limitation.Chayrez signed an authorization card for the Union onMarch 2; was individually interrogated by Forrest Cagleprior to the election, in common with others similarlyquestioned, as to the reason he desired unionization; hadattended the union meeting preceding the restaurantdiscussionwithClintonCagle;was present during thediscussion; was among those, on that occasion, to whomClintonmade the parting statement: "Don't call us. Wewill call you"; and voted in the election.Chayrez earned $91.64 in the workweek ending March17, but that was for work performed prior to March 13thatweek, as may be inferred from his timecards forMarch beginning with the 13th. Clinton Cagle told him inmid-March that "there was no more work" for him, andChayrez was given none for a period of some six monthsbeginning March 13, except for four hours during the firsthalf of April, for which he was paid a total of $10. Duringthe early part of the period, he made inquiries of theCompany for work, doing so twice a day over a period of1or 2 weeks, and also waited about for work in the"drivers' room" as late as mid-April (to an extent notelaborated in the record), but was given only the 4 hoursof work previously mentioned. He was one of a group ofdrivers told by Clinton and Ray Cagle shortly after the NEW TRUCK TRANSPORT, INC.election not to come to the premises to seek work, andthat they would be called at home if needed.Chayrez, obviously, was not physically qualified toperform all tasks required by the Company's truckingservices,but it is quite another matter to say that thepaucity of work for him for a period of some six monthswas solely due to his physical condition and a decline inbusiness with the end of the cotton season. In fact, hisreturn to work following his injury came toward the endof the season, but he nevertheless had substantial earningsfor some weeks between the end of the season and March13.And it is incredible that the Respondent would nothave considerablymore than 4 hours of work withinChayrez'physicalcapacityduring a 6-month periodbeginning on March 13. There is not much information inthe record as to the volume and nature of "local" deliverywork the Company had during the period, but from whatthere is, one may infer that the volume was substantial(see R. Exhs. 1-3) and, what is more, during that period anumber of the nonunion drivers, all junior in service toChayrez,were given tasks in the Company's truckmaintenance shop and in the yard.Itisa striking fact that the cessation of work forChayrez, O'Hearon, and Johnson for a substantial numberof days began about a week after the filing of therepresentationpetition,which had been preceded byorganizational activity for about a week; that the excusesofferedforO'Hearon and Johnson do not weatherexamination; and that none is given for Chayrez, except avague generalization by Forrest Cagle that Chayrez wasunable "to unload" a certain "type" of fertilizer Thispurported explanation contributes nothing of substance toa resolution of the material issue, which is not whetherChayrez was physically able to perform every task forwhich the Company needed a driver's services, butwhetherwork he could perform was discriminatorilywithheld from him for an unlawful reason. On that score,the poverty of the proffered excuse becomes especiallymanifest in the light of the fact that the elder Hill, whowas substantially junior in service to Chayrez, worked inthe yard or shop on a substantial number of days over aperiod of some two months after March 13. Details ofthese tasks are scant, but they included such work as"helping" in the shop, "lawn" work, and "cleaning", andespecially against the background of Chayrez' yard andlocal delivery duties in the 6-week period preceding March13, one may fairly conclude that at least much of the shopand yard work given to Hill and other nonunion driversduring the 6-month period following March 13 was withinChayrez' capacity. I find, in short, thatduringthat periodthe Company withheld work from Chayrez that he couldperform, doing so in disregard of the seniority policy ineffect prior to the organizational campaign. In the absenceof a credible explanation of this course, and taking intoaccount the timing of the start of cessation of work forChayrez and other supporters of the Union, Clinton'sthreats to withhold work from union adherents, and thefact that the threats were carried out for other unionadherents, the record as a whole points to a policy ofdiscriminationagainstChayrezinwork assignmentsbecause the Company believed or knew that he supportedthe Union. To be sure, there is no direct evidence of suchknowledge or belief as early as March 13, but thesurrounding circumstances, including the fact that thecessationofwork for a substantial period began forChayrez, O'Hearon and Johnson about the same date inmid-March, soon after the filing of the representationpetition,point to a common discriminatory purpose in553withholding work from these three employees.Deferring until the compliance stage of this proceedinga determination of the particular dates on which Chayrezwould have been given work on the basis of the senioritypolicy,previouslydescribed,butforthepolicyofdiscrimination against him, I find that during the periodbeginning onMarch 13 and ending with his return towork in September, following receipt of a letter fromForrestCagle, like that sent to Shuff, the Companywithheld work from Chavrez because it believed or knewthat he supported the Union. and thereby violated Section8(a)(1) and(3) of the Act.5.Claudino RiveraRiverawas hired by the Company as a driver inOctober 1967, and during his employment has operatedboth diesel and gasoline-fuelled trucks, hauling almostevery type of product transported by the Company in thecourse ofits business.He signed an application for membership in the UniononMarch 6; has attendedunionmeetings,including theone on the evening of the restaurant discussion, wasamong those to whom Clinton that evening addressed theremark: "Don't call us. We will call you"; and voted inthe election.About 2 days after the election, Clinton and Ray Cagletold Rivera in the "drivers' room." in substance, much asthey told Chayrez and others, that drivers were no longerto come to the premisesunlessnotified, and that theywould be called if needed Clinton asked Rivera if he hada telephone, and the latter said that he did not, but thathe could be reached on a neighbor's telephone, and thatthe Company's office had a record of the number. Riveraalso wrote the number on a slip of paper and gave it toClinton.On or about May 11, upon Rivera's return from ahaulingtripof several hours to another Arizonacommunity, Brechler asked Rivera in the "drivers' room"why he had not telephoned him while on the trip(apparently to inquire whether he was needed for a returnload), and Rivera replied that he had not done so becausehe did not believe that there was a load for him to haulbefore his return. Forrest Cagle entered at about thispoint and it was then, as previously described, that Cagleasked Rivera to tell him who had been at a union meetingthe night before; and following Rivera's denial that he hadattended or knew who had, stated that if he learned thatRivera had lied about the meeting he would dischargeRivera.Rivera earned about $76 in the workweek ending May12,but only S13 in the next workweek. Following thatweek, he was given no work until he reported, onSeptember 16, in compliance with a letter datedSeptember 10, written by Forrest Cagle shortly afterRivera joined with Shuff in filing one of the chargesinvolved here, and notifying Rivera to report for work onor before September 16.The General Counsel's position regarding Rivera ismuch the same as that concerning O'Hearon and Johnson,that is, that the Respondent adopted a policy ofdiscrimination in work assignments against Rivera duringa period beginning "on or about" March 13 because hewas a unionadherent.Putting aside the period following May 12 for separatediscussion, there are some important differences betweenthe situations of O'Hearon and Johnson and that of 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDRiveraFor one thing, there is no evidence in Rivera'scase, unlike that of O'Hearon and Johnson, of a cessationof work for a substantial number of daysbeginning inmid-March He earned some 5131 in the workweek endingMarch 17, and this was more than tour ofthe nonuniondrivers earned that week. True, he had no work in 4successive days in the week ending March 24,earningabout $42 that week, but he earned approximately S68 inthe week ending March 31. His wages dropped to $40 inthe following week, but rose to some $205 in the weekfollowing, earning considerably more that week than anyof the nonuniondriversFor another matter, it is notestablished that Rivera has service seniority over some ofthe nonuniondrivers (Hayes, Tyler, and Hill, Sr.), and itwould thus be a guess to say that these were givenpreferencein assignmentover Rivera in disregard of theseniority policyMoreover, for the period beginning withthe week ending March 17 and terminating with the weekendingMay 12. Rivera's total earnings of about $712 aremore than one of the five nonunion drivers (Tyler), almostasmuch as two others (the two Hills), and not so farshort of the remaining two (Hayes and Byers) as towarrant a conclusion, in all the circumstances, that thetwo were given preference in the periodinquestionbecause ofan antiunionmotive.26 In short, the record willnot support a finding that an unlawful discriminatorypurpose underlay the ratio of Rivera's work assignmentsto any nonunion driver prior to May 12.But I take a different view of the period of some 4months that followed it is a significant fact that Rivera'searningsplummeted soon after Forrest Cagle, on or aboutMay 11, asked him to identify those who had attended aunionmeeting,anduponRivera'sdisclaimerofknowledge, threatened him with discharge if it turned outthat he had lied aboutthe meeting.The Respondent givesno explanation for the fact that Rivera earned but $13 intheweek ending May 19, and nothing for almost fourmonthsthereafter.Obviously, the fact that the cottonseason had ended in or about mid-February will not serveas anexplanation, for Rivera's earningsfor some monthsafter the season's end were substantial. The Respondentpresented no evidence that it ever called Rivera to reportforwork during the period in question, and bearing inmind the instruction to Rivera not to report for workunless called, the Respondent surely has no standing toclaimthat he was not assigned during that period becausehe did not come tothe premisesor telephone in search ofwork. It does not appear by what means Rivera wasnotified to report for the relatively little work he had inthe week ending May 19. but, at least for the period thatfolloweduntil theletter of September 10, I am convinced,and find, that the Respondent did not call or otherwisetell him to report to workThe Respondent offered no evidence that during therelevant period it had no work available for Rivera on thebasis of operation of its seniority system, and in theabsence of any explanation of the paucity of workassignmentsforRivera that followed hard upon ForrestCagle's threat, I am persuaded, and find, that theCompany withheld work from Rivera during a periodbeginning in theweek ending May 19 and terminatingwithRivera's resumption of workinmid-SeptemberbecauseForrestCagle believed that Rivera was anadherent of the Union and had the information regarding"During the relevant period,the five nonunion drivers respectivelyearned the following approximatetotalsumsTyler $603,Hill,Jr $744,Hayes $1213, Byers$1070, andHill, Sr $804a union meeting requested by Cagle; and wished to punishhim for withholding the information, and for his supportof the Union.27Deferring until the compliance stage of this proceedinga determination of the work assignments Rivera wouldhave had on the basis of the seniority system and hiscapability, but for the discrimination against him, I findthat by withholding work from Rivera during the periodstarting with the week ending May 19 and his resumptionof work on September 16, the Company violated Section8(a)(1) and (3) of the Act.6.Robert BeanBean entered the Company's employ as a driver priorto 1967 and, as evidenced by the Company's payrollrecords, worked each week that -year, and except for theweek ending April 21, worked each week in 1968 until hequit durmg the week ending April 28.29He did not testify (the General Counsel stated that hewas unvailable), and evidence hearing on his union activityand attitude toward unionization is scant. There is noindication that he signed an authorization card, but hewas in the group on the sidewalk in front of the Union'sheadquarters on the night of the restaurant discussion,and, asI inferfrom the sequence of events that night, hadbeen at theunionmeeting that preceded the discussionHe was in the group to whom Clinton addressed theremark: "Don't call us. We will call you."The General Counsel's position regardingBean, asexpressed at the hearing and reflected in amendments ofthecomplaintmade there, is that work wasdiscriminatorilywithheld fromBean on14 consecutivedays beginning with March 15 and ending with March 28.29A major difficulty with the General Counsel's thesis isthat so far from proving that work was withheld fromBean onthe 14 days, the record establishes that heworked on almost ally of them, and, what is more, for theworkweekendingMarch 24, he earned $281.82 (G.C.Exh. 3). a substantially larger sum than that any of thenonunion drivers earned that weekThe General Counsel's claim connotes a misconceptionof the evidence in the light of a stipulation of counselproviding, in substance, that the General Counsel wouldread into the record work and attendance informationpertaining to Beantaken from the Respondent's records,and that in the absence of comment by the Respondent'scounsel, the information would constitute evidence in lieuof the records themselves 30"I note, in passing,that the factthat the record does not support afinding of unlawful discrimination against Rivera prior to mud-May,although theCompany verylikelyknew or believed that Rivera hadprounion sympathies prior to the election, does not militate against thefinding of discrimination against O'llearon and Johnson duringa periodbeginning in mid-March The Respondent knows best why it assigned worktoRivera while withholdingitfrom O'Hearon and Johnson in a periodstarting inmid-March,but has not given a candid explanation of itscourse"Bean returnedto the Company'semploy in September No aspect ofthat employment is m issue here"As amended at one point dung the hearing, the complaint'sallegationsof specifieddates of discrimination against Bean did not includeMarch 18 and 19, but a later motion to amend the complaint to conformto the evidence had the eflect of including these two dates in the complaintas amended A claim of discrimination on the two dates is also reflected inthe General Counsel's brief"The stipulation is embodied in the following colloqyMr. Slall(for the GeneralCounsel)-May we assume,unless there is a NEW TRUCK TRANSPORT, INC.In the course of the reading procedure, the GeneralCounsel stated. "There are no payroll record cards, andapparently no work,for BeanforMarch 15, 16, 17, 18,19.20. 21, 22, 23, 24" (emphasis supplied). This wasfollowed by information taken from the records to theeffect that Bean worked on March 25, earning 527.50;March 26, earning $15: and March 27, earning $56.88.and that he had no work on March 28.The assertion that there was "apparently no work" forBean on 10 days beginning with March 15 will not do asevidence that he had no work on those days, for, plainly,the stipulation did not extend to a concurrence by theRespondent in the General Counsel's conclusion as to the"apparent" meaning of the lack of cards for the 10 days.Indeed, 1-orrest Cagle testified, without dispute, that theabsence of a card for a given date for a driver does notnecessarilymean that he did no work that day, for onlong trips, such as one taking eight days, for example, thetime will be reflected on one card.To cap the matter, there is hard evidence that Beanearned over $280 for the week beginning on March 18 andending with March 24, and it may fairly be inferred fromthe size of the sum that he worked substantially the entireworkweek. His earnings, in fact, were so large for theweek that a finding that the Company discriminatedagainst him during the 7 day period would not only doviolence to the record but border on absurdity.That view of the matter is reenforced. rather thandiminished, by the evidence that Bean's earnings fir the 3day period consisting of March 25, 26. and 27 amountedto about S100. a sum substantially more than that of anyof the 5 nonunion drivers, except Byers, earned for the 3days.What remains is a determination whether the Companydiscriminatorily withheld work fromBean onMarch 15,16. 17, and 28. The only possible basis for a finding thathe had no work on March 15, 16, and 17 is the fact thathe earned the relatively small sum of S27 90 for the weekendingMarch 17. In the state of the record, it would besomethingof a guess to say on which days of that week hewas given no work. But assuming that he had little or nowork on March 15. 16, and 17, it is a far leap from thatto a conclusion that his work volume during the periodwas the product of unlawful discrimination. The fact ofBean's large earnings for the 10-day period immediatelyfollowing the three days would of itself go far to negatesuch a conclusionInaddition, there is no evidence that Bean wasavailable for work on March 15, 16, 17, and 28. It doesnot appear that Clinton Cagle's admonition, on the nightof the restaurant discussion, not to "call" the Companyfor work preceded these dates, and the otherinstructionsto drivers not to come to the premises for work unlesscalled were issued in April. In short, for all that appears,prior to these admonitions, Bean habitually reported atthe premises in quest of work, and was not given anyassignment on the days in question because of someindisposition or other reason that rested with him.Summarizing the matter, the record does not establishunlawfuldiscriminationagainstBean, and thus I shallrecommend dismissal of so much of the complaint asalleges it "question,that ifIcontinue inthismanner (reading fromthe Company'stimecards)that they are correct,that sinceMr. Wilson(Respondent'scounsel)isexaminingthe cards, they are correctifthere is nodisagreement,and that they are as stated'Mr Wilson: Silence will be assent.555IV. THE EFFFCTS 01' THE UNFAIR PRA('TICFS UPON LABORCOMMERCEThe activities of the Respondent set forth in section 111,above, occurring in connection with the operations of theRespondent described in section 1, above, have a close,intimate, and substantial relation to trade. traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerceV. Tilt' RIMPDYHaving found that the Company has engaged in unfairlabor practices violative of Section 8(a)(1) and (3) of theAct, I shall recommend below that it cease and desistfrom such unfair labor practices and take certainaffirmative actions designed to effectuate the policies ofthe Act.In view of the nature and extent of the unfair laborpractices committed, and in order to make effective theinterdependent guarantees of Section 7 of the Act, I shallrecommend an order below which will in effect require theRespondent to refrain in the future from abridging any ofthe rights guaranteed employees by said Section 7 'ZHaving found that the Company, in violation of Section8(a)(1) and (3) of the Act, discriminatorily withheld workassignmentsfromWilliam0 Shuff, Thomas A.O'Hcaron, James C. Johnson, Henry M. Chayrez, andClaudinoRivera during the periods of' discriminationrespectively found for them above, I shall recommend thatthe Company make each such person whole for any lossof pay he suffered by reason of the said failure to givehim work during the period of discrimination against him,as found above, together with interest thereon as providedbelow: and that the said loss of pay be computed inaccordance with the formula and method prescribed bythe Board inF W Woolworth C'ompanv,90 NLRB 289,together with interest on the said loss at the rate of 6percentper annum as provided inIsisPlumbing &Heating Co.,138 NLRB 716, to which cases the parties tothis proceeding are expressly referred.';Conclusions of LawUpon the basis of the foregoing findings of fact, andupon the entire record m this proceeding, I make thefollowing conclusions of law:1.The Company is, and has been at all material times.an employer within the meaning of Section 2(2) of theAct.2.The Union is, and has been at all material times, alabor organization within the meaning of Section 2(5) ofthe Act.3.By discriminatorily withholding work assignmentsfrom William O. Shuff, Thomas A. O'I-Iearon. James C.Johnson,HenryM. ChayreL and Claudino Rivera, asfound above, the Company has engaged in unfair laborpractices within the meaning of Section 8(a)(3) of the Act.4.By interferingwith,restraining,and coercingemployees in the exercise of rights guaranteed them by"Unlike the General Counsel,Isec no significancein the fact thatGood, in the course of his testimony, acquiescedin a suggestionput to himby the General Counsel that he (Good) "knew that Johnson, O'Hearon andBean ran aroundtogether ""N.L R BvEntwistleManufacturing Co.120 F 2d 532 (C A. 4),MayDepartmentStores v. N L R B.326 U S 376,BethelehemSteel CompanyvNLRB.. 120 F 2d 641 (C A D.C.)."There is noissue of reinstatementinvolved here 556DECISIONS OFNATIONALLABOR RELATIONS BOARDSection 7 of the Act, as found above, the Company hasengaged in unfair labor practices within the meaning ofSection 8(a)(I) of the Act.5.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSections 2(6) and (7) of the Act.6.The record does not establish that the Companywithheld work from, or otherwise discriminated against.Robert Bean in violation of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law,and upon the entire record in thisproceeding, I recommend that New Truck Transport, Inc.,its officers,agents, successors,and assigns,shall:1.Ceaseand desist from:(a)Discouraging membership of its employees in TheTransport & Local Delivery Drivers, Warehousemen &Helpers,LocalUnion 104, or in any other labororganization, by discharging, laying off, denying work to,or withholding work from, any employee, or in any othermanner discriminating against any employee in regard tohishire,tenureofemploymentorconditionofemployment.(b)Interrogatingany of its employees as to anyemployee's activities,membership or interest in. supportof, or adherence to, any labor organization, in a mannerconstituting interference,restraint or coercion,in violationof Section 8(a)(1) of the Act(c)Threatening, warning, or in any manner otherwiseinforming, any employee that it will go out of business, ordiscontinue, shut down or otherwise curtail any businessoperation, or lease, sell or otherwise dispose of any of itsequipment, or lay off, discharge or otherwise withholdwork from, any employee, because any employee hasengaged, or engages, in activity in, or on behalf of, anylabor organization, or supports, or has supported, anysuch organization.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of their right tosell-organization, to form, join. or assist any labororganization;tobargaincollectivelythroughrepresentativesof their own choosing, to engage inconcertedactivitiesforthepurposeofcollectivebargaining or other mutual aid or protection: or to refrainfrom any or all such activities.2Take the following affirmative actions which, I find.will effectuate the policies of the Act(a)Make William O. Shuff. Thomas A. O'Hearon,James C. Johnson. Henry M. Chayrez, and ClaudinoRivera whole in the manner and according to the methodset forth in section V, above, entitled "The Remedy."(b)Preserveuntilcompliancewithany order forbackpay made by the National Labor Relations Board inthis proceeding is effectuated, and make available to thesaid Board and its agents, upon request, for examinationand copying, all payroll records, social security records,timecards. personnel records and reports, and all otherrecords relevant to a determination of the amount ofbackpay due under any such order.(c)Post in conspicuous places at the Company's placeof business in Phoenix,Arizona,including all places wherenotices toemployees are customarily posted, copies of theattached notice. Copies of the said notice to be furnishedby the Regional Director for Region 28 of the NationalLabor Relations Board, shall, after being duly signed byan authorized representative of the Company, be postedby it immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in suchconspicuous places. Reasonable steps shall be taken by thesaid Company to insure that §aid notices are not covered,altered, or defaced by any other material."(d)Notify the said Regional Director, in writing, within20 days from the date receipt of a copy of this Decision,what steps the Respondenthas taken to comply therewith 35IT IS FURTHER RECOMMENDED that so much of thecomplaint be dismissed as alleges that the Companyviolated the Act by discriminating against Robert BeanIn the event that this Recommended Order is adopted by the NationalLabor Relations Board, the words "a Decision and Order"shallbesubstituted for the words"the Recommended Order of a Trial Examiner"in the notice In the additional event that the Board's order is enforced bya decree of a United States Court of Appeals,"a Decree of a UnitedStates Court of Appeals Enforcing an Order" shall be substituted for thewords "a Decision and Order.""In the event that this Recommended order is adopted by the Board,par 2(d) thereof shall be modified to read "Notify the said RegionalDirector, in writing, within 10 days from the date of this Order,what stepsthe Respondent has taken to comply therewith "APPENDIXNOTICF TO ALL EMPLOYEESPursuantto the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees thatAfter a hearing at which all sides had an opportunitytopresent evidence and state their positions, theNational LaborRelationsBoard found that we haveviolated the National Labor Relations Act, and orderedus to post this notice.The Act gives employees the following rights:To engage in self-organization.To form, join or assist any union;To bargain collectively through representatives oftheir own choice;To engage in activities together for the purpose ofcollectivebargainingorothermutualaidorprotection;To refrain from the exercise of any or all suchrightsWE WILL NOT threaten to lay off, discharge, or punishany employee. or to go out of business, or to lease orsellany of our trucks or other equipment, because anyemployee has exercised any of such rights.WE WILL NOT lay off, discharge, punish, or withholdany work from any employee, because any employeehas exercised any of such rights.WE WILL NOT ask any employee any questions aboutthe exercise of any of such rights in any manner thatmight interfere with such exercise.WE WILL NOT in any othermannerinterferewithany employees' exercise of any of such rights.The National Labor Relations Board has found that wediscriminated againstWilliamO. Shuff, Thomas A.O'Hearon, James C Johnson, Henry M Chayrez, andClaudinoRivera by withholding work from them inviolation of the Act, and has ordered us to reimbursethem for any loss of pay they suffered because of suchdiscrimination. NEW TRUCK TRANSPORT, INC.557WE WILL, therefore,reimburseeachof theseThis notice must remain posted for 60 consecutive daysemployees for such loss of pay, together with interestfrom the date of posting and must not be altered,defaced,thereon,in accordance with the Board'sOrder.or covered by any other material.NEW TRUCK TRANSPORT,If employees have any question concerning this noticeINC.or compliance with its provisions they may communicate(Employer)directlywith the Board'sRegional Office, 7011 FederalDatedByBuilding& U.S. Courthouse,500GoldAvenue,SW.,(Representative)(Title)Albuquerque, New Mexico,Telephone 843-2555.